DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 11-14, drawn to an electric resistance welded steel pipe.
Group II, claim(s) 6 and 15-18 , drawn to a hollow stabilizer.
Group III, claim(s) 7, 19 and 20, drawn to a production method for a hollow-stabilizer.
Group IV, claim(s) 8-10, drawn to a production method for an electric resistance welded steel pipe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of an electric resistance welded pipe with an inner pipe surface, an internal weld bead cut portion having an outline shape of a three-peak shape along a circumferential direction in which a trough portion with a reduced thickness is formed on each of both right and left sides across a welded zone, wherein in the internal weld bead cut portion, a depth H of the trough portion is 0.3 mm or less and an angle theta formed by a central portion , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kodama et al. (US 20080105731 A1), hereinafter Kodama.  Groups I and IV are presently indefinite as to how (average or single point or alternate?) H is measured and how (including where) to measure theta.  They are further indefinite as to what thickness (height or depth) is claimed.  Therefore, as presently recited, the technical feature that is positively and definitely recited is of an electric resistance welded pipe with an inner pipe surface, an internal weld bead cut portion having an outline shape of a three-peak shape along a circumferential direction with a trough portion.
Kodama teaches a bead cutting shape of an electric resistance welded pipe with at least three peaks along a circumferential (concave line) that includes lower (trough) portions ([0091]; Fig. 6), further “inner pipe surface” is open to broad interpretation and the pipe shown in Fig. 6 meets a definition of “inner pipe surface (where the bead cutting occurred) ([0091; Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784